--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
30, 2010 (the “Signature Date”) to be effective as of March 8, 2010 (the
“Effective Date”), by and among TWINLAB CORPORATION, a Delaware corporation
(“Borrower”), IDEA SPHERE INC., a Michigan corporation (“Parent”), and FIFTH
THIRD BANK, an Ohio banking corporation and successor by merger to Fifth Third
Bank, a Michigan banking corporation (“Lender”), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008, the Second Amendment
to Credit Agreement dated to be effective as of January 2, 2009, and the Third
Amendment to Credit Agreement dated to be effective as of May 8, 2009, which
Credit Agreement is further amended by the Forbearance and Reaffirmation
Agreement and Amendment to Loan Documents dated to be effective as of September
8, 2009 (as heretofore amended, the “Forbearance Agreement”), and the First
Amendment to Forbearance and Reaffirmation Agreement and Amendment to Loan
Documents dated to be effective as of November 8, 2009 (such Credit Agreement,
as heretofore amended, being the “Credit Agreement”).  Capitalized terms which
are used, but not defined, in this Amendment will have the meanings given to
them in the Credit Agreement.


B.           The Loan Parties have requested that Lender: (i) waive the Existing
Defaults (as defined in Section 2.1); (ii) amend the Credit Agreement and other
Loan Documents to extend the stated Termination Date to March 8, 2011; (iii)
increase the maximum Revolving Commitment (subject to availability) to
$18,000,000; and (iv) make certain other amendments to the Credit Agreement and
certain of the other Loan Documents, as set forth herein.  Lender is willing to
consent to such requests and to amend the Credit Agreement and the other Loan
Documents to reflect such modifications, all on the terms, and subject to the
conditions, of this Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:


1.1           Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following new definitions, in their proper alphabetical orders,
to provide in their respective entireties as follows:

 
1

--------------------------------------------------------------------------------

 



 
“Fifth Third Shareholder Loan Payment Period” means, in respect of a date as of
which the applicable Fifth Third Shareholder Loan Reserve is being determined, a
period of thirteen consecutive calendar weeks, more particularly set forth as
follows: (a) the thirteen consecutive calendar weeks beginning on April 9 and
ending on July 8 of each calendar year, (b) the thirteen consecutive calendar
weeks beginning on July 9 and ending on October 8 of each calendar year, (c) the
thirteen consecutive calendar weeks beginning on October 9 of each calendar year
and ending on January 8 of the immediately succeeding calendar year, and (d) the
thirteen consecutive calendar weeks beginning on January 9 and ending on April 8
of each calendar year.  For purposes of the Fifth Third Shareholder Loan
Reserve, the first “Fifth Third Shareholder Loan Payment Period” shall be the
Fifth Third Shareholder Loan Payment Period commencing on April 9, 2010.



“Fifth Third Shareholder Loan Reserve” means, as of any date of determination
during each Fifth Third Shareholder Loan Payment Period, an amount equal to the
amount set forth opposite the periods below:


Period
Reserve Amount
 
The first calendar week of each Fifth Third Shareholder Loan Payment Period
$0
The second calendar week of each Fifth Third Shareholder Loan Payment Period
$118,750
The third calendar week of each Fifth Third Shareholder Loan Payment Period
$237,500
The fourth calendar week of each Fifth Third Shareholder Loan Payment Period
$356,250
The fifth calendar week of each Fifth Third Shareholder Loan Payment Period
$475,000
The sixth calendar week of each Fifth Third Shareholder Loan Payment Period
$593,750
The seventh calendar week of each Fifth Third Shareholder Loan Payment Period
$712,500
The eighth calendar week of each Fifth Third Shareholder Loan Payment Period
$831,250
The ninth calendar week of each Fifth Third Shareholder Loan Payment Period
$950,000
The tenth calendar week of each Fifth Third Shareholder Loan Payment Period
$1,068,750
The eleventh calendar week of each Fifth Third Shareholder Loan Payment Period
$1,187,500
The twelfth calendar week of each Fifth Third Shareholder Loan Payment Period
$1,306,250
The period commencing with the thirteenth calendar week of each Fifth Third
Shareholder Loan Payment Period until the date on which the scheduled principal
payment for such Fifth Third Shareholder Loan Payment Period is made in full
$1,425,000




 
2

--------------------------------------------------------------------------------

 



“Fourth Amendment” means the Fourth Amendment to Credit Agreement dated to be
effective as of March 8, 2010, among Borrower, Parent, and Lender.


“A2 Milk Adjustment” means that certain one-time, non-recurring, non-cash
adjustment to Net Income relating to the permanent impairment of Parent’s
investment in A2 Milk Company, up to an aggregate amount of $359,000.




1.2           Section 1.1 of the Credit Agreement is hereby amended by the
deletion of the definitions of “Senior Funded Indebtedness to EBITDA Ratio”,
“Specific Guarantor Event”, and “Specific Guarantor Standstill Period”, such
definitions to be omitted in their respective entireties therefrom.



1.3           The following definitions in Section 1.1 of the Credit Agreement
are hereby amended in their entireties by substituting the following in their
respective places:


“Borrowing Base Reserves” means those reserves against the Borrowing Base deemed
necessary by Lender from time to time in good faith based on such credit and
collateral considerations as Lender may deem appropriate in its discretion
exercised in good faith to reflect contingencies or risks which may adversely
affect any or all of the Loan Collateral, the business, operations, or financial
condition of Loan Parties taken as a whole or the security of the Obligations,
including (i) 100% of the aggregate net mark-to-market exposure, as determined
by Lender in good faith, of all Rate Management Obligations then owing by
Borrower to Lender or its Affiliate under a Rate Management Agreement, (ii)
reserves implemented by Lender from time to time with respect to license
agreements where Borrower is the licensee (including under the Existing License
Agreements); (iii) reserves for obsolete, excess, and slow-moving Inventory; and
(iv) the applicable Fifth Third Shareholder Loan Reserve.


“Capital Contribution Agreement” means the Amended and Restated Capital
Contribution Agreement among Mark A. Fox, William W. Nicholson, David L. Van
Andel, John Paul DeJoria, Parent, Borrower, and Lender dated as of the Signature
Date (as defined in the Fourth Amendment).


“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
resulting from dividing: (a) the sum of (i) EBITDA for any Test Period, plus
(ii) the A2 Milk Adjustment to the extent deducted from Net Income for such Test
Period, plus (iii) any Extraordinary Expenses (other than the A2 Milk
Adjustment) incurred in that same Test Period up to an aggregate amount equal to
$100,000, plus (iv) the Closing Costs incurred in that same Test Period, less
(v) Loan Parties’ aggregate consolidated Non-financed Capital Expenditures made
in cash during that same Test Period, by (b) Fixed Charges for that same Test
Period.

 
3

--------------------------------------------------------------------------------

 

“Fixed Charges” means, for the applicable Test Period, the total (without
duplication), in Dollars, of (all as determined on a consolidated basis in
accordance with GAAP): (a) the principal amount of Loan Parties’ consolidated
long-term debt and obligations, in each case, paid during the applicable Test
Period (other than scheduled principal payments on the Fifth Third Shareholder
Loans); (b) the principal portion of Loan Parties’ aggregate consolidated
Capitalized Lease Obligations paid during the applicable Test Period; (c) Loan
Parties’ aggregate consolidated cash payments of interest during the applicable
Test Period (including interest paid on the Obligations, the Fifth Third
Shareholder Loans, the Alticor Note, the Owner/Affiliate Subordinated Debt, the
LaSalle Debt, the Capitalized Lease Obligations and any other Indebtedness for
the applicable Test Period); (d) Loan Parties’ aggregate consolidated cash
payments of income and franchise taxes during such Test Period (whether or not
in the form of Tax Distributions); and (e) dividends and distributions paid by
Parent to its shareholders for such Test Period (provided that nothing herein
shall be deemed to allow any such dividends and distributions unless expressly
permitted under Section 5.6).


“Individual Guarantors” means each of, and collectively, Mark A. Fox, William W.
Nicholson, David L. Van Andel, and John Paul DeJoria.


“Revolving Commitment” means $18,000,000, subject to Section 2.2(h).



1.4           The reference to “$10,000,000” in the definition of “Borrowing
Base” in Section 1.1 of the Credit Agreement is hereby amended by substituting a
reference to “$12,000,000” for such reference to “$10,000,000” where
“$10,000,000” appears therein.



1.5           Clause (g) of the definition of “Refinancing Debt” in Section 1.1
of the Credit Agreement is hereby amended in its entirety by substituting the
following in its place:


(g)           Loan Parties are in compliance with the Financial Covenants, on a
pro forma basis, after giving effect to the incurrence of such Refinancing Debt
and the scheduled repayment of the Indebtedness being Refinanced.  To determine
whether there is pro forma compliance with the Financial Covenants, Parent will,
on a pro forma basis, provide a worksheet to Lender at least 10 days before
incurring such Refinancing Debt, which (i) restates the Financial Statements
received by Lender for the Fiscal Quarter or the Fiscal Year, as applicable,
ended most closely before the date such Refinancing Debt is proposed to be
incurred as if the proposed Refinancing Debt had been made, and the Indebtedness
had been Refinanced, at the beginning of the applicable Test Period and (ii)
calculates the Fixed Charge Coverage Ratio under Section 5.10 and the minimum
Tangible Net Worth under Section 5.12 in each case taking into account such
proposed Refinancing Debt as if the proposed Refinancing Debt had been made, and
the Indebtedness had been refinanced, at the beginning of the applicable Test
Period.

 
4

--------------------------------------------------------------------------------

 



1.6           Each reference to “March 8, 2010” in the definition of
“Termination Date” in Section 1.1 of the Credit Agreement is hereby amended by
substituting a reference to “March 8, 2011” for such reference to “March 8,
2010” where “March 8, 2010” appears therein.



1.7           The third sentence of Section 2.1(a) of the Credit Agreement is
hereby amended in its entirety by substituting the following in its place:


“If, at any time, Lender implements a Borrowing Base Reserve other than a Fifth
Third Shareholder Loan Reserve (“Borrowing Base Reserve Implementation”): (i) in
excess of $100,000, Lender will give Borrower 5 Business Days advance written
notice of such Borrowing Base Reserve Implementation unless an Event of Default
then exists, in which case Lender will give Borrower contemporaneous oral or
written notice of such Borrowing Base Reserve Implementation, and (ii) in an
amount less than or equal to $100,000, Lender will give Borrower prompt notice
of such Borrowing Base Reserve Implementation.



1.8           Section 2.1(c) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(c)           On the Signature Date (as defined in the Fourth Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Revolving
Credit Promissory Note in the form of Exhibit 2.1 to the Fourth Amendment (as
amended and restated, the “Revolving Note”), dated to be effective as of the
Effective Date (as defined in the Fourth Amendment), in the principal amount of
the Revolving Commitment, and bearing interest at such rates, and payable upon
such terms, as specified in the Revolving Note.  Subject to compliance with the
applicable provisions of Section 6.4(b) and the Revolving Note, Borrower may
prepay the Revolving Loans in whole or part at any time without premium or
penalty.



1.9           Section 2.2(b) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(b)           On the Signature Date (as defined in the Fourth Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(b) to the Fourth Amendment (as
amended and restated, the “Term Loan A Note”), dated to be effective as of the
Effective Date (as defined in the Fourth Amendment), in the original principal
amount of $3,452,376, and bearing interest at such rates, and payable upon such
terms, as specified in the Term Loan A Note.

 
5

--------------------------------------------------------------------------------

 



1.10           Section 2.2(d) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(d)           On the Signature Date (as defined in the Fourth Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(d) to the Fourth Amendment (as
amended and restated, the “Term Loan B Note”), dated to be effective as of the
Effective Date (as defined in the Fourth Amendment), in the original principal
amount of $7,833,342, and bearing interest at such rates, and payable upon such
terms, as specified in the Term Loan B Note.



1.11           On and after the Signature Date, each reference to “10.50%” in
Section 2.3(j) of the Credit Agreement is hereby amended by substituting a
reference to “6.0%” for such reference to “10.50%” where “10.50%” appears
therein.



1.12           On and after the Signature Date, the reference to “0.50%” in
Section 2.8 of the Credit Agreement is hereby amended by substituting a
reference to “0.75%” for such reference to “0.50%” where “0.50%” appears
therein.



1.13           Section 5.11 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


5.11           [Intentionally Omitted].

   



1.14           Section 6.1(f) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(f)           (i)  There occurs an Owner/Affiliate Subordinated Debt Default
which has not been waived in writing by the Owner/Affiliate Subordinated
Creditors except to the extent the remedies thereunder are stayed under the
applicable Owner/Affiliate Subordination Agreement; (ii) There occurs a LaSalle
Debt Default which has not been waived in writing by LaSalle except to the
extent the remedies thereunder are stayed under the LaSalle Intercreditor
Agreement; (iii) A Loan Party defaults under the terms of the Alticor Note, and
such default gives Alticor the right to accelerate the Indebtedness which is
evidenced by the Alticor Note, and such default is not cured within any
applicable cure period, if any, set forth in such Alticor Note, or if no such
cure period is set forth, within 3 Business Days; (iv) There occurs a default or
event of default under the Fifth Third Shareholder Loan Documents; (v) There
occurs a default or event of default under the Indebtedness owing by David L.
Van Andel, William W. Nicholson, and Mark A. Fox to Wells Fargo Bank, National
Association; or (vi) A Loan Party defaults under the terms of any other
Indebtedness for borrowed money or lease that, individually or in the aggregate
(when added to all other Indebtedness, if any, of any one or more Loan Party
then in default), involves Indebtedness for borrowed money or lease payments in
excess of $1,000,000 and such default gives any creditor or lessor the right to
accelerate the maturity of any such Indebtedness for borrowed money or lease
payments and such default is not cured within any applicable cure period; or

 
6

--------------------------------------------------------------------------------

 



1.15           Section 6.1(u) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(u)           (i) an Individual Guarantor defaults under his Individual
Guaranty, (ii) an Individual Guarantor denies his obligation to guarantee the
Obligations (or, as it respects John Paul DeJoria, the portion of the
Obligations guaranteed by John Paul DeJoria) or attempts to limit or terminate
his obligation to guarantee the Obligations subject to the terms of his
Individual Guaranty, or (iii) an Individual Guarantor dies or becomes legally
incompetent; or


1.16           The first sentence of Section 6.6 of the Credit Agreement is
hereby amended in its entirety by substituting the following in its place:


“In the event that there is an Event of Default under one or more of the Curable
Financial Covenants (and there is no other Event of Default then in existence),
Borrower may cure such Event of Default(s) if (a) Capital Contribution Payments
are made in strict compliance with the terms of the Capital Contribution
Agreement and (b) Lender receives Capital Contribution Payments, in cash, in an
amount sufficient, (i) if treated as being EBITDA for the applicable Test
Period, to cause compliance with the Fixed Charge Coverage Ratio, and (ii) if
the amount of the Tangible Net Worth Cure Calculation is deemed to be Borrower’s
Tangible Net Worth as of the end of the applicable Test Period, to cause
compliance with the minimum Tangible Net Worth covenant.”




1.17           Schedule 1.2 of the Credit Agreement is hereby amended in its
entirety by substituting the document attached hereto as Schedule 1.2 in its
place.  Schedule 1.3 of the Credit Agreement is hereby amended in its entirety
by substituting the document attached hereto as Schedule 1.3 in its
place.  Schedule 1.4 of the Credit Agreement is hereby amended in its entirety
by substituting the document attached hereto as Schedule 1.4 in its
place.  Schedule 1.5 of the Credit Agreement is hereby amended in its entirety
by substituting the document attached hereto as Schedule 1.5 in its
place.  Schedule 3.1 of the Credit Agreement is hereby amended in its entirety
by substituting the document attached hereto as Schedule 3.1 in its
place.  Schedule 3.3 of the Credit Agreement is hereby amended in its entirety
by substituting the document attached hereto as Schedule 3.3 in its place.
Schedule 3.5 of the Credit Agreement is hereby supplemented by the addition of
the document attached hereto as the Supplement to Schedule 3.5.  Schedule 3.6 of
the Credit Agreement is hereby amended in its entirety by substituting the
document attached hereto as Schedule 3.6 in its place.  Schedule 3.12(a) of the
Credit Agreement is hereby amended in its entirety by substituting the document
attached hereto as Schedule 3.12(a) in its place.  Schedule 3.12(b) of the
Credit Agreement is hereby amended in its entirety by substituting the document
attached hereto as Schedule 3.12(b) in its place.  Schedule 3.19 of the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Schedule 3.19 in its place.  Exhibit 4.3(d) of the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Exhibit 4.3(d) in its place.  Exhibit 4.3(f) of the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Exhibit 4.3(f) in its place.   Schedule 5.1 of the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Schedule 5.1 in its place.

 
7

--------------------------------------------------------------------------------

 



2.           Waiver of Existing Defaults; Acknowledgment Regarding Forbearance.


2.1           Waiver of Existing Defaults. As previously communicated by Lender
to Borrower, and based upon financial and other information submitted by
Borrower to Lender, Borrower and Parent acknowledge that the following Events of
Default have occurred and continue to exist as of the Signature Date
(collectively, the “Current Defaults”): (a) the “Existing Defaults” as defined
in the Forbearance Agreement (including the additions to such “Existing
Defaults” set forth in Recital B of the First Amendment to Forbearance
Agreement, (b) under Section 5.11 of the Credit Agreement (prior, and without
giving effect, to this Amendment) as a result of the violation of the Senior
Funded Indebtedness to EBITDA Ratio Financial Covenant for the Test Period ended
December 31, 2009, (c) under Section 6.1(f) of the Credit Agreement as a result
of the occurrence of defaults prior to the Signature Date under the Fifth Third
Shareholder Loans, which defaults are enumerated in the loan documents disclosed
on Schedule 1.3 hereto, (d) under Section 6.1(f) of the Credit Agreement as a
result of the occurrence of defaults prior to the Signature Date under the
LaSalle Debt related to cross defaults stemming from defaults under the Credit
Agreement and the Fifth Third Shareholder Loans (the “LaSalle Cross-Defaults”)
and as a result of the occurrence of defaults prior to the Signature Date under
the Alticor Note, and (e) under Section 4.9 of the Credit Agreement as a result
of the Loan Parties’ failure to timely provide written notice to Lender of any
of the foregoing Events of Default set forth in the immediately preceding
clauses (a) through (d).  Borrower has requested that Lender waive the Current
Defaults.  Lender hereby waives the Current Defaults for the specific periods
indicated; provided that Lender’s waiver of the LaSalle Cross-Defaults is
conditioned on Lender’s receipt of the LaSalle Debt Documents required pursuant
to, and in accordance with, Section 3.1.  The waiver provided in this Section
2.1, either alone or together with other waivers which Lender may give from time
to time, shall not, by course of dealing, implication or otherwise: (i) obligate
Lender to waive any Event of Default, whether past, present, or future, other
than the Current Defaults, (ii) constitute or be deemed to be a modification or
amendment of the Credit Agreement or any of the other Loan Documents, or (iii)
reduce, restrict or in any way affect the discretion of Lender in considering
any future waiver requested by Borrower.


2.2           Acknowledgment Regarding Forbearance.  Lender, Parent, and
Borrower hereby specifically acknowledge and agree that: (i) on and after the
Signature Date, the Forbearance Period (as defined in the Forbearance Agreement)
has ended and such terms are of no further force or effect with respect to any
event or period occurring thereafter, (ii) the Terminated Forbearance Provisions
(as defined below) are hereby terminated, and (iii) no party has any further
rights, commitments or other obligations under, or arising out of, the
Terminated Forbearance Provisions.  As used herein, the “Terminated Forbearance
Provisions” means, collectively, (a) Section 2.1, Section 2.2, Section 2.3 and
Section 7 of the Forbearance Agreement and (b) Section 1 of the First Amendment
to Forbearance Agreement.

 
8

--------------------------------------------------------------------------------

 

3.           Additional Covenants.


3.1           Evidence of LaSalle Debt Extension and Waiver.  On or before April
30, 2010, Borrower will deliver to Lender evidence, in form and substance
satisfactory to Lender: (a) that the maturity of the LaSalle Debt has been
extended to a date that is on or after March 8, 2011 and (b) that LaSalle has
waived the LaSalle Cross-Defaults (as defined in Section 2.1).


3.2           Business Plan.  On or before April 10, 2010, Borrower will deliver
to Lender a formal business plan, in form and substance satisfactory to Lender,
with respect to Borrower’s operations and financial condition.


3.3           Consultant. On or before May 31, 2010, Borrower will retain a
consultant reasonably acceptable to Lender (the “Consultant”).  Bank will
provide Borrower with names of three consultants that are acceptable to Lender
promptly upon execution of this Amendment.  The Consultant will conduct an
assessment of the business plan delivered by Borrower to Lender pursuant to, and
in accordance with, Section 3.2, and will prepare and deliver to Lender a
detailed written report summarizing its assessment.  Lender shall have the right
to contact the Consultant directly without any Loan Party’s participation in
such discussions; provided that Borrower shall have the right to have Bob
Conologue, as Chief Financial Officer of Borrower (or his successor in such
capacity), attend any discussion between Lender and the Consultant on Loan
Parties’ behalf.  The fee for the Consultant shall be the sole responsibility of
Borrower.  Bank acknowledges Borrower’s desire to limit the fees for the
Consultant to $50,000.  Provided that the scope of Consultant’s services are
consistent with the provisions of this Section 3.3, and Consultant makes itself
available to Bank for discussions consistent with this Section 3.3, Bank does
not object to Borrower’s desire to negotiate such a fee cap with Consultant.


3.4           Appraisals.  On or before April 30, 2010, Lender shall have
received, at the sole cost of Borrower, current appraisals of each of Borrower's
Inventory and Equipment, in each case from an appraiser, and prepared on a
basis, satisfactory to Lender and which such appraisals shall include
information required by applicable law and regulations and by the internal
policies of Lender.  The appraisers performing the appraisals and the methods of
appraisal used by the appraisers doing the appraisals are subject to Lender’s
approval in its discretion exercised in good faith.


3.5           FTWM Debt Payments.  On or before March 31, 2010, Borrower shall
pay to Lender an amount equal to $2,500,000 for application against the
outstanding principal balance of the Fifth Third Shareholder Loans.  If Borrower
fails to make any payment of principal or interest in respect of the Fifth Third
Shareholder Loans when due, Lender is entitled (but in no event obligated), and
Borrower hereby irrevocably authorizes Lender, to disburse such sums as an
advance of the Revolving Loans.  If an advance of a Revolving Loan by Lender
pursuant to this Section 3.5 results (or to the extent that it results) in any
Overadvance, then Borrower will (without duplication of Section 2.1(a) of the
Credit Agreement) immediately eliminate any Overadvance in accordance with the
terms of Section 2.1(a) of the Credit Agreement.

 
9

--------------------------------------------------------------------------------

 

3.6           Individual Guarantor Statements.  On or before May 1, 2010,
Borrower shall furnish to Lender: (a) a personal financial statement, in form
and substance satisfactory to Lender, with respect to each of the Individual
Guarantors (other than David L. Van Andel) as of the end of the calendar year
ended December 31, 2009, and (b) a liquidity statement, in form and substance
satisfactory to Lender, with respect to David L. Van Andel as of the end of the
calendar year ended December 31, 2009.


3.7           Default of Additional Covenants.  Without limiting any other term
or provision of this Amendment or any other Loan Document, Borrower and Parent
acknowledge that failure to comply with the covenants and obligations set forth
in this Section 3 will constitute an immediate Event of Default under the Credit
Agreement and other Loan Documents.


4.           Conditions Precedent.  On or prior to the time and date that Lender
executes this Amendment, and as a condition to the effectiveness of this
Amendment, each of the following conditions precedent shall have been satisfied
in the sole judgment of Lender


4.1           Other Documents.  With the signing of this Amendment, and as a
condition of this Amendment, Borrower will deliver to Lender: (a) an Amended and
Restated Revolving Credit Promissory Note in the form of Exhibit 2.1 attached to
this Amendment (the “Amended and Restated Revolving Note”); (b) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(b) attached to this
Amendment (the “Amended and Restated Term Loan A Note”); (c) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(d) attached to this
Amendment (the “Amended and Restated Term Loan B Note”); (d) evidence, in form
and substance satisfactory to Lender in its sole discretion, that this Amendment
and the transactions contemplated hereby and thereby were duly authorized by the
Board of Directors of Borrower; (e) evidence, in form and substance satisfactory
to Lender in its sole discretion, that the Reaffirmation of Guaranty and
Security (as referenced in Section 4.2) and the transactions contemplated
thereby were duly authorized by the Board of Directors or Members, as
applicable, of each Loan Party (other than Borrower); (f) an Amended and
Restated Capital Contribution Agreement, in form and substance satisfactory to
Lender in its sole discretion, duly signed by the Contributors, Parent and
Borrower; and (g) all other documents, instruments and agreements, in form and
substance satisfactory to Lender in its sole discretion, deemed necessary or
desirable by Lender to effect the amendments to Borrower’s credit facilities
with Lender contemplated by this Amendment.


4.2           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties.  As a condition of this Amendment, Borrower and Parent
shall cause (i) each of the Loan Parties (other than Borrower) to execute the
Reaffirmation of Guaranty and Security below and (ii) each of the Individual
Guarantors to execute the Reaffirmation of Individual Guaranties below.


4.3           Reaffirmation of Subordination.  As a condition of this Amendment,
Borrower and Parent shall cause each of the Owner/Affiliate Subordinated
Creditors to execute the Reaffirmation of Subordination below.

 
10

--------------------------------------------------------------------------------

 

4.4           Reaffirmation of Acknowledgment to Intercreditor Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause each of the
applicable parties party thereto to execute the Reaffirmation of Acknowledgment
to Intercreditor Agreement below.


4.5           Fifth Third Shareholder Loan Documents.  Borrower shall execute
and deliver, or cause to be executed and delivered, to Lender, all in form and
substance satisfactory to Lender: (a) an Amended, Restated, and Consolidated
Draw Loan Note and Agreement  with respect to the existing Fifth Third
Shareholder Loans (the “Fifth Third Shareholder Loan Note”) and (b) all other
documents, instruments and agreements deemed necessary or desirable by Lender to
effect the amendments to the Fifth Third Shareholder Loans contemplated by the
Fifth Third Shareholder Loan Note.  


5.           Reaffirmation of Security.  Borrower, Parent and Lender hereby
expressly intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Each of Borrower and Parent ratifies
and reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each of Borrower and Parent acknowledges and
confirms that the grants of the Liens to Lender on the Loan Collateral: (i)
represent continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent of any Permitted Liens.


           6.           Representations.  To induce Lender to accept this
Amendment, each of Borrower  and Parent hereby represents and warrants to Lender
as follows:


                      6.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, as
applicable, this Amendment, the Amended and Restated Revolving Note, the Amended
and Restated Term Loan A Note, the Amended and Restated Term Loan B Note, and
the other Loan Documents being executed and/or delivered in connection  herewith
(collectively, the “Amendment Documents”) and the execution and delivery of, and
the performance of its obligations under and arising out of, the applicable
Amendment Documents have been duly authorized by all necessary corporate action.


                      6.2           Each Amendment Document, as applicable,
constitutes the legal, valid and binding obligations of Borrower and Parent, as
applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally.

 
11

--------------------------------------------------------------------------------

 

                      6.3           Borrower’s and Parent’s representations and
warranties contained in the Loan Documents are complete and correct as of the
date of this Amendment with the same effect as though such representations and
warranties had been made again on and as of the date of this Amendment, subject
to those changes as are not prohibited by, or do not constitute Events of
Default under, the Credit Agreement.


6.4           No Event of Default has occurred and is continuing under the
Credit Agreement, other than the Existing Defaults (as defined in Section 2.1).


           7.           Costs and Expenses; Fee.  As a condition of this
Amendment, (i) Borrower will pay to Lender a fee of $250,000, payable in full on
the Signature Date; such fee, when paid, will be fully earned and non-refundable
under all circumstances, and (ii) Borrower will pay and reimburse Lender,
promptly upon Lender’s request, for the costs and expenses incurred by Lender in
connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.


8.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment.


           9.           Release.  Each of Borrower and Parent, on such Loan
Party’s behalf and, as applicable, on behalf of such Loan Party’s officers,
directors, members, managers, shareholders, administrators, heirs, legal
representatives, beneficiaries, affiliates, subsidiaries, successors and
assigns, hereby represents and warrants that such Loan Party has no claims,
counterclaims, setoffs, actions or causes of action, damages or liabilities of
any kind or nature whatsoever, whether in law or in equity, in contract or in
tort, whether now accrued or hereafter maturing (collectively, “Claims”) against
Lender, its direct or indirect parent corporation or any direct or indirect
affiliates of such parent corporation, or any of the foregoing’s respective
directors, officers, employees, attorneys and legal representatives, or the
heirs, administrators, successors or assigns of any of them (collectively,
“Lender Parties”) that directly or indirectly arise out of, are based upon or
are in any manner connected with any Prior Related Event.  Each of Borrower and
Parent, on such Loan Party’s behalf and, as applicable, on behalf of such Loan
Party’s officers, directors, members, managers, shareholders, administrators,
heirs, legal representatives, beneficiaries, affiliates, subsidiaries,
successors and assigns, voluntarily releases and forever discharges and
indemnifies and holds harmless all Lender Parties from any and all Claims and
other third-party claims that may be asserted against the Lender Parties,
whether known or unknown, that directly or indirectly arise out of, are based
upon or are in any manner connected with any Prior Related Event.  “Prior
Related Event” means any transaction, event, circumstance, action, failure to
act, occurrence of any type or sort, whether known or unknown, which occurred,
existed, was taken, was permitted or begun in accordance with, pursuant to or by
virtue of (a) any of the terms of this Amendment or any other Loan Document, (b)
any actions, transactions, matters or circumstances related hereto or thereto,
(c) the conduct of the relationship between any Lender Party and any Loan Party
or other Person, or (d) any other actions or inactions by any Lender Party, all
on or prior to the Signature Date.

 
12

--------------------------------------------------------------------------------

 

           10.           Default.  Any default by Borrower or Parent in the
performance of any of such Loan Party’s obligations under any Amendment Document
shall constitute an Event of Default under the Credit Agreement.


           11.           Continuing Effect of Credit Agreement.  Except as
expressly amended hereby, all of the provisions of the Credit Agreement are
ratified and confirmed and remain in full force and effect.


           12.           One Agreement; References; Fax Signature.  The Credit
Agreement, as amended by this Amendment, will be construed as one
agreement.  All references in any of the Loan Documents to: (a) the Credit
Agreement will be deemed to be references to the Credit Agreement as amended by
this Amendment, (b) the Revolving Note will be deemed to be references to
Amended and Restated Revolving Note, (c) the Term Loan A Note will be deemed to
be references to the Amended and Restated Term Loan A Note, and (d) the Term
Loan B Note will be deemed to be references to the Amended and Restated Term
Loan B Note.  Any Amendment Document may be signed by facsimile signatures or
other electronic delivery of an image file reflecting the execution hereof or
thereof, and, if so signed: (i) may be relied on by each party as if the
document were a manually signed original and (ii) will be binding on each party
for all purposes.


           13.           Captions. The headings to the Sections of this
Amendment have been inserted for convenience of reference only and shall in no
way modify or restrict any provisions hereof or be used to construe any such
provisions.


           14.           Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.


           15.           Governing Law; Severability.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Ohio (without regard to Ohio conflicts of law principles). If any term of this
Amendment is found invalid under Illinois law or laws of mandatory application
by a court of competent jurisdiction, the invalid term will be considered
excluded from this Amendment and will not invalidate the remaining terms of this
Amendment.


16.           Joint Obligations.  The obligations of Borrower and Parent under
this Amendment and, as applicable, the other Loan Documents are joint, several
and primary.  No Loan Party will be or be deemed to be an accommodation party
with respect to any of the Loan Documents.


17.           WAIVER OF JURY TRIAL. BORROWER, PARENT, AND LENDER EACH WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT
OF OR ARISING OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 
13

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers on the Signature Date to be
effective as of the Effective Date.




TWINLAB CORPORATION
IDEA SPHERE INC.
   
By:  /S/ Mark A,
Fox                                                                       
        Mark A. Fox, President and
        Chief Operating Officer
   
FIFTH THIRD BANK
   
By:  /S/ Andrew P.
Hanson                                                                    
       Andrew P. Hanson, Vice President


SIGNATURE PAGE TO
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
14
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




